UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-23195 TIER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 94-3145844 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10780 Parkridge Boulevard, Suite 400
